Per Curiam.

We affirm the judgment of the court of appeals. In his brief, appellant raises several other matters unrelated to the underlying action, and we decline to consider them except for one. Appellant argues that he had a constitutional right to an oral evidentiary hearing despite Local Rule 2(A) of the Third District Court of Appeals, which requires consent of the court for oral testimony in original actions, except habeas corpus cases. We hold that appellant, a convicted and incarcerated felon, had no absolute right to appear in person in the cause. See In re Colburn (1987), 30 Ohio St. 3d 141, 30 OBR 452, 507 N.E. 2d 1138.
Appellant’s motions to strike appellee’s brief and exhibit, motion for injunction, motion to transmit records and documents, motion for production of documents, and requests for documents are overruled. The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Re SNICK, JJ., concur.